DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter


2.	Calms 1-9 are allowed.

                                                      Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:

(US 20130147776) to Lazzaro et al teach the following:

The display setting adjustment system 10 includes an error determining module that determines a margin of error between the image data collected from the display screens 12 and 32, respectively, and includes a display modification module that reduces the margin of error between the image data corresponding to the image sample generated at the first display 12 and the image data corresponding to the image sample generated at the second display 32 by automatically changing the display settings of the target display 32 [0027].



The foregoing and/or other aspects of the present invention are achieved by providing a method to provide a convenient user interface to change a display setting of a picture area of a display apparatus, which communicates with an external device, the method comprising: displaying a main window including a step start button to initiate a sequence of at least first and second display setting adjustment windows in which first and second display setting adjustments are made; displaying sequentially the display setting adjustment windows corresponding to a selection of the step start button; adjusting the display setting through the displayed display setting adjustment windows; issuing a command from the external device in correspondence to adjusting the displayed display setting adjustment windows; and setting the display setting in correspondence to the command.

(US 20090040135) to Pizzza et al teach the following:

The management entity is configured for selectively accessing one of the client-server pairs for configuring the associated user terminal according to selected display settings, for receiving graphical output from the selected client-server pair, and for displaying the graphical output on the administrator terminal while the graphical output is simultaneously displayed on the user terminal [0011]

Regarding claim 1, the prior art does not teach a display device comprising: a communications interface; and a controller configured to: monitor for user-initiated changes to display settings associated with the display device and communicate a message via the communications interface to an information handling system in order to and monitor for an indication from the information handling system via the communications interface indicative of user-initiated changes to display settings associated with the second display device and responsive to receipt of the indication from the information handling system indicative of user-initiated changes to display settings associated with the second display device, cause a change to display settings associated with the display device.
Regarding claim 4, the prior art does no teach a method comprising: monitoring for user-initiated changes to display settings associated with a first display device and communicating a message via a communications interface to an information handling system in order to cause the information handling system to communicate a second message to a second display device to change display settings of the second display device responsive to the user-initiated changes to the display settings associated with the first display device; and monitoring for an indication from the information handling system via the communications interface indicative of user-initiated changes to display settings associated with the second display device and responsive to receipt of the indication from the information handling system indicative of user-initiated changes to display settings associated with the second display device, causing a change to display settings associated with the first display device.

and responsive to receipt of the indication from the first display device indicative of user-initiated changes to display settings associated with the first display device, communicate a message to a second display device via the communications interface to cause the second display device to change display settings of the second display device responsive to the user-initiated changes to the display settings associated with the display device.
Regarding claim 12, the prior art does not teach a method comprising: monitoring for an indication from a first display device via a communications interface indicative of user-initiated changes to display settings associated with the first display device; and responsive to receipt of the indication from the first display device indicative of user-initiated changes to display settings associated with the first display device, communicating a message to a second display device via the communications interface to cause the second display device to change display settings of the second display device responsive to the user-initiated changes to the display settings associated with the display device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623             
March 1, 2022